Exhibit 10.1

 

FIFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AGREEMENT

 

THIS FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is made and entered into as of the 24th day of June, 2003 by and
among WELLS FARGO BANK TEXAS, NATIONAL ASSOCIATION, a national banking
association formerly known as Wells Fargo Bank (Texas), National Association
(the “Bank”), FOSSIL PARTNERS, L.P. (the “Borrower”), FOSSIL, INC. (the
“Company”), FOSSIL INTERMEDIATE, INC. (“Fossil Intermediate”), FOSSIL TRUST
(“Fossil Trust”), FOSSIL STORES I, INC. (“Fossil I”) and FOSSIL STORES II, INC.
(“Fossil II”) (the Company, Fossil Intermediate, Fossil Trust, Fossil I and
Fossil II are sometimes referred to herein individually as a “Guarantor” and
collectively as the “Guarantors”).

 

RECITALS

 

WHEREAS, the Bank, the Borrower and the Guarantors are parties to that certain
Fourth Amended and Restated Loan Agreement, dated as of June 28, 1999, as
amended by that certain First Amendment to Fourth Amended and Restated Loan
Agreement, dated as of June 27, 2000, that certain Second Amendment to Fourth
Amended and Restated Loan Agreement, dated as of June 26, 2001, that certain
Third Amendment to Fourth Amended and Restated Loan Agreement, dated as of 
November 14, 2001, and that certain Fourth Amendment to Fourth Amended and
Restated Loan Agreement, dated as of June 25, 2002 (as amended, the
“Agreement”);

 

WHEREAS, the Bank, the Borrower and the Guarantors desire to amend the Agreement
and the other Loan Documents as herein set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

ARTICLE I

Definitions

 

1.01         Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

 

ARTICLE II

Amendments

 

2.01         Amendment to Section 1.  Effective as of the date hereof, the
second sentence of Section 1 of the Agreement is hereby amended by deleting the
words “Fourteenth Amended and Restated Master Revolving Credit Note” and
substituting in lieu thereof the words “Fifteenth Amended and Restated Master
Revolving Credit Note”.

 

--------------------------------------------------------------------------------


 

2.02         Amendment to Section 2.  Effective as of the date hereof, Section 2
of the Agreement is hereby amended by deleting it in its entirety and
substituting the following in lieu thereof:

 

“2.           Documentary and Stand-by Letters of Credit.  Subject to the
conditions herein, the Bank shall (a) from time to time, at the request of the
Borrower, issue documentary or stand-by letters of credit to Borrower’s vendors
for the acquisition of inventory for the Borrower (the “Inventory Acquisition
Letters of Credit”) and (b) issue a stand-by letter of credit in an aggregate
amount up to ¥486,000,000.00 in favor of any Japanese domestic bank for the
account of the Borrower (the “JDB Letter of Credit”) (the Inventory Acquisition
Letters of Credit and the JDB Letter of Credit are hereinafter collectively
referred to as the “Documentary or Stand-by Letters of Credit”).  The fees for
issuance of all Inventory Acquisition Letters of Credit shall be in accordance
with the Bank’s schedule of fees for issuance of letters of credit existing as
of the time of issuance.  No fees shall be charged directly by Bank to Borrower
in connection with the issuance of the JDB Letter of Credit.  Immediately upon
issuance, such Documentary and Stand-by Letters of Credit shall be considered in
computing the amount of funds available to the Borrower, as provided in Section
5 herein.  The Bank shall not be obligated: (x) to issue any Documentary or
Stand-by Letter of Credit if the issuance of same would cause the Outstanding
Revolving Credit to exceed the Total Commitment; (y) to issue any Documentary or
Stand-by Letter of Credit with an expiration date that is more than one hundred
eighty (180) days after the maturity date of the Revolving Note; or (z) to
extend the expiration date of any Documentary or Stand-by Letter of Credit to a
date that is more than one hundred eighty (180) days after the maturity date of
the Revolving Note.  If any Documentary or Stand-by Letters of Credit are
outstanding on the maturity date of the Revolving Credit Note, the Borrower
shall deposit with the Bank, as cash collateral, an amount equal to the undrawn
face amount of all such Documentary or Stand-by Letters of Credit then
outstanding (such cash collateral to be maintained in a deposit account at Bank
pursuant to documentation in form and substance mutually acceptable to the
Borrower and Bank).

 

2.03         Amendment to Section 16.  Effective as of the date hereof, Section
16 of the Agreement is hereby amended by deleting the notice address for the
Bank in its entirety and substituting the following in lieu thereof:

 

“if to the Bank:

Wells Fargo Bank Texas,
National Association
1445 Ross Avenue, 3rd Floor
MAC 75303-031
Dallas, Texas  75202
Attention: Susan K. Nugent

 

2

--------------------------------------------------------------------------------


 

with a copy to:

Patton Boggs LLP
2001 Ross Avenue
Suite 3000
Dallas, Texas 75201
Attention:  Robert Jeffery Cole”

 

ARTICLE III

Conditions Precedent

 

3.01         Conditions to Effectiveness.  The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by the Bank:

 

(a)           The Bank shall have received the following documents, each in form
and substance satisfactory to the Bank and its counsel:

 

(i)            This Amendment, duly executed by the Borrower and the Guarantors
(except as provided in Section 5.05 hereof); and

 

(ii)           A Fifteenth Amended and Restated Master Revolving Credit Note in
the form of Exhibit A to this Amendment (hereinafter, the “Revolving Note”),
duly executed by the Borrower.

 

(b)           There shall have been no material adverse change in the financial
condition of the Borrower or any Guarantor;

 

(c)           There shall be no material adverse litigation, either pending or
threatened, against the Borrower or any Guarantor that could reasonably be
expected to have a material adverse effect on the Borrower or such Guarantor;

 

(d)           The representations and warranties contained herein and in the
Agreement and the other Loan Documents, as each is amended hereby, shall be true
and correct as of the date hereof, as if made on the date hereof;

 

(e)           No default or Event of Default shall have occurred and be
continuing, unless such default or Event of Default has been specifically waived
in writing by the Bank;

 

(f)            All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to the Bank and its
legal counsel; and

 

3

--------------------------------------------------------------------------------


 

(g)           The Bank shall have received from the Company or the Borrower, as
appropriate, all fees and expenses (if any) required to be paid to the Bank
pursuant to the Agreement, as amended hereby.

 

ARTICLE IV

No Waiver

 

4.01         Nothing contained herein shall be construed as a waiver by the Bank
of any covenant or provision of the Agreement, the other Loan Documents, this
Amendment, or of any other contract or instrument between the Borrower and/or
the Guarantors and the Bank, and the failure of the Bank at any time or times
hereafter to require strict performance by the Borrower and/or any Guarantor of
any provision thereof shall not waive, affect or diminish any right of the Bank
to thereafter demand strict compliance therewith.  The Bank hereby reserves all
rights granted under the Agreement, the other Loan Documents, this Amendment and
any other contract or instrument between the Borrower and/or the Guarantors and
the Bank.

 

ARTICLE V

Ratifications, Representations and Warranties, Covenants

 

5.01         General Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect.  The parties hereto agree that the Agreement
and the other Loan Documents, as amended hereby, shall continue to be legal,
valid, binding and enforceable in accordance with their respective terms.

 

5.02         Ratification of Guaranties.  Each of the Guarantors hereby
acknowledges and consents to all of the terms and conditions of this Amendment
and the Revolving Note and hereby ratifies and confirms the Guaranty Agreement
to which it is a party to or for the benefit of the Bank.  Each of the
Guarantors hereby represents and acknowledges that it has no claims,
counterclaims, offsets, credits or defenses to the Loan Documents or the
performance of its obligations thereunder.  Furthermore, each Guarantor agrees
that nothing contained in this Amendment or the Revolving Note shall adversely
affect any right or remedy of the Bank under the Guaranty Agreement to which
such Guarantor is a party.  Each Guarantor hereby agrees that with respect to
the Guaranty Agreement to which it is a party, all references in such Guaranty
Agreement to the “Guaranteed Obligations” shall include, without limitation, the
obligations of Borrower to Bank under the Agreement, as amended hereby, and
under the Revolving Note.  Each Guarantor hereby also agrees that with respect
to the Guaranty Agreement to which it is a party, (i) all references in such
Guaranty Agreement to “First Interstate Bank of Texas, N.A.” shall be deemed
references to “Wells Fargo Bank Texas, National Association” and (ii) the Bank’s
notice address shall be amended to read “Wells Fargo Bank Texas, National
Association, 1445 Ross Avenue, 3rd Floor, MAC 75303-031, Dallas, Texas  75202”. 
Finally, each of the Guarantors hereby represents and acknowledges that the
execution and delivery of this Amendment and the other Loan Documents executed
in connection herewith shall in no way

 

4

--------------------------------------------------------------------------------


 

change or modify its obligations as a guarantor, debtor, pledgor, assignor,
obligor and/or grantor under its respective Guaranty Agreement (except as
specifically provided in this Section 5.02) and shall not constitute a waiver by
the Bank of any of the Bank’s rights against such Guarantor.

 

5.03         Ratification of Security Interests.  The Company hereby agrees that
the Stock Pledge Agreement is hereby expressly amended such that the definition
of “Secured Obligations” contained therein includes, without limitation, all
indebtedness and other obligations of Borrower now or hereafter existing
hereunder the Agreement, as amended hereby, the Revolving Note and the other
Loan Documents, as amended hereby.  Furthermore, the Company hereby ratifies and
reaffirms its obligations under the Stock Pledge Agreement, as the same is
amended hereby, and represents and acknowledges that the Stock Pledge Agreement
is not subject to any claims, counterclaims, defenses or offsets.  The Company
hereby also agrees that all references in the Stock Pledge Agreement to “First
Interstate Bank of Texas, N.A.” shall be deemed references to “Wells Fargo Bank
Texas, National Association.”  Finally, the Company hereby represents and
acknowledges that the execution and delivery of this Amendment and the other
Loan Documents executed in connection herewith shall in no way change or modify
its obligations as a debtor, pledgor, assignor, obligor and/or grantor under the
Stock Pledge Agreement (except as specifically provided this Section 5.03) and
shall not constitute a waiver by the Bank of any of the Bank’s rights against
the Company.

 

5.04         Representations and Warranties.  The Borrower and each of the
Guarantors hereby jointly and severally represent and warrant to the Bank that
(a) the execution, delivery and performance of this Amendment and any and all
other Loan Documents executed and/or delivered in connection herewith have been
duly authorized by all requisite corporate, partnership or trust proceedings, as
appropriate, and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the Agreement of Limited
Partnership, Articles of Incorporation, By-Laws or Trust Agreement, as
applicable, of the Borrower or any Guarantor, or of any mortgage, indenture,
contract, agreement or other instrument, or any judgment, order or decree,
binding upon the Borrower or any Guarantor; (b) the representations and
warranties contained in the Agreement and the other Loan Documents, as amended
hereby, are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
default or Event of Default under the Agreement, as amended hereby, has occurred
and is continuing, unless such default or Event of Default has been specifically
waived in writing by the Bank; and (d) the Borrower and the Guarantors are in
full compliance with all covenants and agreements contained in the Agreement and
the other Loan Documents, as amended hereby.


 


5.05         COVENANTS.  IN ADDITION TO ANY COVENANTS AND AGREEMENTS CONTAINED
IN THE AGREEMENT, BORROWER HEREBY AGREES TO CAUSE EACH GUARANTOR TO DELIVER,
WITHIN SIXTY DAYS AFTER THE DATE OF THIS AMENDMENT, TO THE BANK THE DOCUMENTS
AND MATERIALS INDICATED BELOW (EACH OF WHICH SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO BANK, IN ITS SOLE DISCRETION):

 

(A)        THIS AMENDMENT, DULY EXECUTED BY THE GUARANTORS; AND

 

(B)        A GENERAL CERTIFICATE OF EACH GUARANTOR, (I) ATTACHING A COPY OF ANY
AMENDMENTS TO GUARANTOR’S CONSTITUENT ORGANIZATIONAL DOCUMENTS, IF ANY, (II)
ACKNOWLEDGING THAT

 

5

--------------------------------------------------------------------------------


 

such Guarantor’s Board of Directors or other governing body, as applicable, has
met and has adopted, approved, consented to and ratified resolutions which
authorize the execution, delivery and performance by such Guarantor of this
Amendment and all Loan Documents to which such Guarantor is or is to be a party,
(iii) providing the names of the officers of such Guarantor authorized to sign
this Amendment and each of the Loan Documents to which such Guarantor is or is
to be a party hereunder (including the certificates contemplated herein)
together with specimen signatures of such officers and (iv) containing a
representation as to such Guarantor’s existence, good standing and/or authority
to transact business in the state in which such or Guarantor was incorporated
and in each other state in which Guarantor is required to be qualified;

 

provided, however, the failure to deliver the documents and materials indicated
above within sixty days from the date of this Amendment shall constitute an
immediate Event of Default under the Agreement.

 

ARTICLE VI

Miscellaneous Provisions

 

6.01         Survival of Representations and Warranties.  All representations
and warranties made in the Agreement or any other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents to be executed in connection herewith, and no investigation by the
Bank or any closing shall affect the representations and warranties or the right
of the Bank to rely upon them.

 

6.02         Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement, shall
mean a reference to the Agreement, as amended hereby.

 

6.03         Expenses of the Bank.  As provided in the Agreement, the Borrower
agrees to pay on demand all reasonable costs and expenses incurred by the Bank
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements hereto or thereto, including, without
limitation, the costs and fees of the Bank’s legal counsel, and all costs and
expenses incurred by the Bank in connection with the enforcement or preservation
of any rights under the Agreement or any other Loan Document, in each case as
amended hereby, including, without, limitation, the costs and fees of the Bank’s
legal counsel.

 

6.04         Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

6

--------------------------------------------------------------------------------


 

6.05         Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Borrower, the Guarantors and the Bank and their
respective successors and assigns.

 

6.06         Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

6.07         Effect of Waiver.  No consent or waiver, express or implied, by the
Bank to or for any breach of or deviation from  any covenant or condition by the
Borrower or any Guarantor shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

 

6.08         Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

6.09         Applicable Law.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

 

6.10         Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER,
THE GUARANTORS AND THE BANK.

 

6.11         AGREEMENT FOR BINDING ARBITRATION.  The parties agree to be bound
by the terms and provisions of the Bank’s current Arbitration Program which is
incorporated herein by reference and is acknowledged as received by the parties
pursuant to which any and all disputes shall be resolved by mandatory binding
arbitration upon the request of any party.

 

 

[Remainder of page intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 

 

“BANK”

 

 

 

WELLS FARGO BANK TEXAS,
  NATIONAL ASSSOCIATION

 

 

 

 

 

 

 

By:

 

 

 

 

Susan K. Nugent,

 

 

Relationship Manager/Banking Officer

 

 

 

 

“BORROWER”

 

 

 

 

FOSSIL PARTNERS, L.P.

 

 

 

 

By:

Fossil, Inc., its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Randy S. Kercho,

 

 

Executive Vice President

 

 

 

 

 

 

 

“GUARANTORS”

 

 

 

 

FOSSIL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Randy S. Kercho,

 

 

 

Executive Vice President

 

 

 

 

 

 

 

FOSSIL INTERMEDIATE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Mike Kovar, Treasurer

 

Fifth Amendment to Loan Agreement

 

--------------------------------------------------------------------------------


 

 

FOSSIL TRUST

 

 

 

 

 

 

 

By:

 

 

 

 

Mike Kovar, Treasurer

 

 

 

 

 

 

 

 

FOSSIL STORES I, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Mike Kovar, Treasurer

 

 

 

 

 

 

 

 

FOSSIL STORES II, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Mike Kovar, Treasurer

 

 

Exhibit:

 

A - Revolving Note

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING NOTE

 

(See Attached)

 

EXHIBIT A

 

--------------------------------------------------------------------------------